ACCEPTED
                                                                                                          14-17-00944-CV


                                                                                                       ’
                                                                                          FOURTEENTH COURT OF APPEALS
                                                                                                       HOUSTON, TEXAS

                                                                                   Q‘ ’o64
                                                                                                      12/19/2017 11:41 AM
                                                                                      4
                                                                                 9
                                                                                  ’
                                                                                                    CHRISTOPHER PRINE
                                                                                                                   CLERK


                                                                                                                    O
                                                                                                                .




                                                                                                       9o;’°/
                                                                                                 €93
                                       NO. 2013-08713
                                                                                    FILED INgﬁkés
                                                                                              C
                                                                                                \
                                                                            14th COURT OF APPEALS
IN THE MATTER OF                                   §     IN THE                  COURT
                                                                      DISTRICT HOUSTON, TEXAS     \
THE MARRIAGE OF
                                                                                                                35
                                                   §                        12/19/2017 11:41:08 AM
                                                   §                         CHRISTOPHER A. PRINE
CORNEL T. CLARK                                    §     245th      JUDICIAL DISTRICTClerk
AND                                                §                                                        _§
VIOLA PERFECTO CLARK                               §     HARRIS COUNTY, TEXAS                              g
                                                                                                           :3

                                    NOTICE OF APPEAL                                                    5
      This Notice of Appeal is ﬁled by VIOLA PERFECTO CLARK, Respondent, a
party to this proceeding who seeks to alter the trial court's judgment or other
appealable order.

       1.     The   trial court,   cause number, and style of this case are as shown in
the caption above.

     2.    The judgment or order appealed from was signed on April 25, 2014 but
became ﬁnal on August 8, 2017 when the Office of the Attorney General nonsuited
its claims.


       3.     VIOLA PERFECTO CLARK                desires to appeal from all portions of the
judgment.

       4.     This appeal    is   being taken to either the First or Fourteenth Court of
Appeals.

       5.     This notice   is   being filed by VIOLA        PERFECTO CLARK.
                                            Respectfully submitted,

                                            Law Office of Daniel J. Lemkuil
                                            106 Avondale
                                            Houston, Texas 77006
                                            Tel: (713) 993-9100 Fax: (713) 225-0099
                                                                         I




                                                       /s/   Daniel J. Lemkuil
                                            By:
                                                  Daniel      J.   Lemkuil
                                                  State Bar No. 00789448
                                               danie1_1emkuil@ﬂash.net
                                               Attorney for VIOLA PERFECTO                 CLARK
                               Certificate of Service

       I certify that a true copy of this Notice of Appeal was served in accordance
with rule 9.5 of the Texas Rules of Appellate Procedure on each party or that party's
lead counsel as follows:

Party: CORNEL T. CLARK
Lead attorney: Greg Enos
Address of service: 17207 Feather Craft    Lane
Webster, Texas 77598
E-mail Address: enos.service@enoslaw.com
Method of service: by electronic service
Date of service: November 3, 2017

Party: The Office of Attorney General
Lead attorney: Barry John Brooks
Address of service: PO Box 12027,  MC 590
Austin, Texas 78711-2027
E-mail Address: csd-ﬁler-590@texasattorneygeneralgov
Method of service: by electronic service
Date of service: November 3, 2017




                                        /s/Daniel J. Lemkuiil
                                        Daniel J. Lemkuil
                                        Attorney for Respondent